DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                           Response to Arguments
The examiner acknowledges that the amended claim set and drawings corrects the issues noted by the previous office action of (6-16-2022). All of the previous, 112 rejections, have been withdrawn.
Applicant's arguments and remarks filed (9-13-2022) have been fully considered but they are not persuasive.
Applicant argues…
Kruempel does not teach a mean particle diameter for polyolefins in the range of 300 μm to 2500 μm
Kruempel does not disclose the implementation of a peroxide.
Arguments directed at the Kruempel and Emery reference independently. 
Applicant’s argument directed to the indented use (blow film extrusion).
Applicant further argues that none of the other applied references make up for the deficiency of Kruempel as modified. 
This is not found to be persuasive because…
As noted in the office action of (6-16-2022) Kruempel teaches on ([0032]) that the particles of the polyolefin powder usually have a mean diameter of from a few hundred to a few thousand micrometers. As such, the range is understood to cover 200 μm to 2000 μm. Where “few” is understood to mean as low as two. 
Kruempel was not relied upon for the peroxide. Kruempel was modified by Emery to teach the peroxide. With Emery giving motivation to including the peroxide as an additive on (Col. 3, lines 22-27 & Col. 3, lines 45-47). 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that Kruempel does not teach the composition being implemented in a blow film application, is a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Additionally, blow film production is known as blown film extrusion.Furthermore, applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1. When reading the preamble in the context of the entire claim, the recitation of the composition being implemented in a blow film application is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. 
This is unpersuasive because as explained above there was not found to be deficiency in Kruempel as modified.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 1-8 & 10-13, are rejected under 35 U.S.C. 103 as being unpatentable over Kruempel et al. (WO-2016,087,564, hereinafter Kruempel), and in further view of Emery et al. (US-4,448,736, hereinafter Emery) as evidenced by Wikipedia’s Article on Die Forming (Plastics) (Die Forming (Plastics), 2017, hereinafter WADF)Regarding claim 1, 	
A process for preparing a polyolefin composition for blown film applications comprising bimodal or multimodal polyolefin in an extruder device comprising the steps of: 
a) supplying a bimodal or multimodal polyolefin in form of a polyolefin powder having a mass-median-diameter D50 of the polyolefin particles in the range from 300 μm to 2500 μm to a mixing device; 
b) supplying one or more additives to the mixing device; 
c) mixing the polyolefin powder and the additives at a temperature in the range from 10°C to 120°C without melting the polyolefin powder to form a mixture; 
d) transferring the mixture of polyolefin powder and additives from the mixing device into the extruder device; 
e) melting and homogenizing the mixture of polyolefin powder and additives within the extruder device to form a molten polyolefin composition; and 
f) pelletizing the molten polyolefin composition, 
wherein one of the additives is an organic peroxide.
Wherein the mass-median-diameter D50 of the polyolefin particles is in the range from 400 μm to 2500 μm
Kruempel teaches the following:
([0020]) teaches that the polyolefin powder is a powder of a bimodal or multimodal polyolefin. ([0032]) adding that the particles of the polyolefin powder usually have a mean diameter of from a few hundred to a few thousand micrometers. As such, the range is understood to cover 200 μm to 2000 μm. Where “few” is understood to mean as low as two.
([0038[) teaches that a preferred embodiment of the present disclosure, the polyolefin is additionally combined with one or more further additives, Such additives are common in the art.
([0008]) teaches that (vi) mixing the polyolefin powder, and the one or more further supplied additives to form a powder mixture, (vii) transferring the powder mixture obtained in step (vi) from the mixing device into the extruder device. Highlighting, while a temperature is not. disclosed for mixing, it is understood that the powders during mixing are not melted. Highlighting ([0008]), adding that after (vi} and (vii} step {viii) is heating the powder mixture in the extruder to form a melt and homogenizing the melt within the extruder device to form a polyolefin composition in liquid state. As such, the temperature utilized is understood to impact the state (i.e., solid vs. liquid) of the polyolefin composition. As such, the case law for result effective variable may be recited, it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980).
As noted above ([0008]) teaches {vii) transferring the powder mixture obtained in step (vi) from the mixing device into the extruder device:
([0008]) teaches (viii) is heating the powder mixture in the extruder to form a melt and homogenizing the melt within the extruder device to form a polyolefin composition in liquid state.
([0008]) teaches (ix) pelletizing the polyolefin composition.
Regarding Claim 1, Kruempel teaches the above. Kruempel also teaching that the composition can be extruded, (Abstract). Kruempel is silent on the additives comprising an organic peroxide. In analogous art for an extruder system utilized in the production of polyolefins, Emery suggests details regarding implementing an organic peroxide as an additive to the polyolefin composition, and in this regard Emery teaches the following:
(Col. 3, lines 22-27) teaches that mixtures of peroxides can also be used, and the peroxide can be supported on inert carriers such as calcium carbonate. These peroxides are used in amounts sufficient to provide the desired increase in melt flow in the resinous polymer. As such, the implementation of a peroxides as an additive is understood to impact the melt flow {namely melt viscosity, (Col. 3, lines 45-47) of the polyolefin composition. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production process of a polyolefin composition of Kruempel. By modifying the polyolefin composition to including an organic peroxide as an additive, as taught by Emery. Highlighting, implementation of an organic peroxide as an additive to the polyolefin composition allows for controlling and tailoring the melt flow (melt viscosity) of the polyolefin composition, (Col. 3, lines 22-27 & Col. 3, lines 45-47)
Regarding claim 3, 	
Wherein the organic peroxide is selected from the group consisting of 2,5-dimethyl-2,5-di(tert-butylperoxy) hexane, 3,6,9-triethyl- 3,6,9-trimethyl-1,2,4,5,7,8-hexoxonane, and representatives of 3,6,9-trimethyl- 3,6,9-tris(alkyl)-1,2,4,5,7,8-hexoxonanes wherein the alkyl radical is propyl or ethyl.
Regarding Claim 3, Emery as applied above, further teaches the following:
(Col. 3, lines 16-23) teaches that the preferred peroxides useful as additives in practicing the method of this invention include 2,5-dimethyl-2,5-bis-(t-butylperoxy) hexane, trade named Lubersol 101 by Pennwalt Chemicals; 2,5· dirnethyl-2,5-bis{t.-butylperoxy) hexyne-3; dicumyl peroxide; alpha, alpha'-bis-(t-butylperoxy) diisopropylene benzene; and n-butyl-4,4-bis-(t-butylperoxy) valerate. Mixtures of peroxides can also be used.
Regarding claim 4, 	
Wherein the organic peroxide is added in form of a mixture of the organic peroxide with a polyolefin powder.
Regarding Claim 4, Emery as applied above teaches the following:
(Col. 6, lines 23-37) teaches that inn FIG. 1 is illustrated a feeder, mixer and extruder system 10 which includes a first feeder 12 for feeding polypropylene powder to a mixer 14. In addition to the feeder 12, there is a second feeder 16 for supplying a stabilizer additive to the mixer 14 to prevent random degradation of the polypropylene powder. The ratio of stabilizer to polypropylene is usually constant and can be premixed and fed by one feeder instead of the two feeders 12 and 16. Also, a degradant feeder 18 is provided for supplying a degradant, typically a peroxide, 
The same rejection rationale and analysis that was used previously for claim 1 & 3, can be applied here and should be referred to for this claim as well.
Regarding claim 5, 	
Wherein a polymerization for preparing the bimodal or multimodal polyolefin is carried out in the presence of a polymerization catalyst which is a Ziegler- or Ziegler-Natta-catalyst comprising the reaction product of an aluminum alkyl with a titanium compound supported on a magnesium halide.
Kruempel teaches the following:
([0031]) teaches that the polymerization can be carried out using all customary olefin polymerization catalysts. That means the polymerization can be carried out, for example, using Phillips catalysts based on chromium oxide, using titanium-based Ziegler- or Ziegler-Natta-catalysts, using single- site catalysts, or using mixtures of such catalysts.
Regarding claim 6, 	
Wherein the mixing device is a paddle mixer having one or two horizontally orientated rotating shafts.
Kruempel teaches the following:
([0012]) teaches that the mixing device is a paddle mixer comprising two horizontally orientated counter--rotating shafts. Highlighting, while no discrepancies are perceived to exists, it should be noted that the case law for relevance of structure in method claims may be recited where to be entitled to weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure, Ex parte Pfeiffer, 135 USPQ 31.
Regarding claim 7, 	
Wherein the polyolefin powder is transferred from the mixing device to the extruder device by gravity.
Kruempel teaches the following:
([0064]) teaches that Tile mixture of polyolefin powder, carbon black and additives prepared in mixing device (25) is transferred from mixing device (2.5) by gravity via line (2.6) to hopper (7) of extruder device (8) which is also operated by a motor M. Noting, that this is best depicted in (Fig. 1)
Regarding claim 8, 	
Wherein the polyolefin powder has been prepared in one or more gas-phase polymerization reactors.
Kruempel teaches the following:
([0029]) teaches that all industrially known polymerization methods may be used for preparing the polyolefins. This includes solution processes, suspension processes, and gas-phase processes. The polymerization can be carried out batchwise or preferably continuously in one or more stages. Processes of this type are generally known to those skilled in the art. Among the polymerization processes mentioned, gas-phase polymerization, in particular in gas—phase fluidized-bed reactors or multi-zone circulating gas-phase reactors and suspension polymerization, in particular in loop reactors or stirred tank reactors are preferred.
Regarding claim 10,
Wherein the polyolefin powder is obtained by polymerizing one or more 1-olefins in a cascade of at least two polymerization reactors.
Kruempel teaches the following:
([0029]) teaches that the polymers can be obtained from polymerizing olefins in a cascade of two or more polymerization reactors under different reaction conditions.
Regarding claim 11,
Wherein the bimodal or multimodal polyolefin is a polyethylene.
Kruempel teaches the following:
([0019]) teaches that the polyolefin is a polyethylene.
Regarding claim 12,
Wherein the polyethylene is a high density polyethylene having a density determined according to ISO 1183 at 23°C from 0.945 to 965 g/cm3.
Kruempel teaches the following:
(Claim 12) teaches that wherein the polyethylene is a high density polyethylene having a density determined according to ISO 1183 at 23 °C from 0.945 to 0.965 g/cm3
Regarding claim 13,
Wherein the extruder device is a continuous mixer with counter rotating twin rotors or the extruder device comprises at least one co-rotating twin screw extruder
Kruempel teaches the following:
([0058]) Preferred extruders are screw extruders and in particular extruders constructed as twin-screw machine. Particular preference is given to twin-screw extruders and continuous mixers with discharge elements and especially to continuous mixers with count.er rotating and intermeshing double screw or the extruder device comprises at least one co- rotating double screw extruder, Highlighting, while no discrepancies are perceived to exists, it. should be noted that the case law for relevance of structure in method claims may be recited where to be entitled to weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure, Ex parte Pfeiffer, 135 USPQ 31.
B.) Claim(s) 9, is rejected under 35 U.S.C. 103 as being unpatentable over Kruempel, in view of Emery and in further view of Covezzi et al. (US-2014/0,309,384, hereinafter Covezzi)
Regarding claim 9, 	
Wherein at least one of the gas-phase polymerization reactors is a multizone circulating reactor wherein a polymerization zone is a riser, wherein growing polymer particles flow upwards under fast fluidization or transport conditions, and the other polymerization zones are sub-zones of a downcomer, 
wherein the growing polymer particles flow downward in a densified form, wherein the riser and the downcomer are interconnected and polymer particles leaving the riser enter the downcomer and polymer particles leaving the downcomer enter the riser, thereby establishing a circulation of polymer particles through the riser and the downcomer.
Regarding Claim 9, Kruempel as modified teaches the entirety of claim 1 and 8. Kruempel also detailing that polymerization transpiring in a multi-zone circulating gas phase reactors, ([0029]). Kruempel as modified is silent on details regarding the multizone circulating reactor. In analogous art for a process for transferring polyolefin particles from a first gas-phase polymerization reactor to a second gas-phase polymerization reactor in a multistage polymerization of olefins carried out in at least two serially connected gas—phase polymerization reactors, Covezzi suggests details regarding details about the multizone circulating reactor, and in this regard Covezzi teaches the following:
& b.) ([0040]) teaches that preferably the second gas-phase reactor is either a fluidized--bed gas reactor or a multizone circulating reactor. Preferred multizone circulating reactors are, for example, described in WO 97 /04015 and WO 00/02929 and have two interconnected polymerization zones, a riser, in which the growing polymer particles flow upward under fast fluidization or transport conditions and a downcomer, in which the growing polymer particles flow in a densified form under the action of gravity. The polymer particles leaving the riser enter the downcomer riser and the polymer particles leaving the downcomer are reintroduced into the riser, thus establishing a circulation of polymer between the two polymerization zones. Such multizone circulating reactors also allow polymerizing in both polymerization zones under different polymerization conditions. With {[0041]} expanding on details regarding the polymerization and movement of polyolefin particles from one gas-phase reactor to another gas-phase reactor in a multistage polymerization of the polyolefin particles, Highlighting, while no discrepancies are perceived to exists, it. should be noted that the case law for relevance of structure in method claims may be recited where to be entitled to weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure, Ex parte Pfeiffer, 135 USPQ 31.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production process for continuously forming and preparing a polyolefin composition comprising polyolefin and additives that are mixed together, and transferred to an extruder device .. where the polyolefin composition is heated and pelletized of Kruempel as modified. By utilizing a multizone circulating reactor with a riser and downcomer arrangement leading to a (re)cycling functionality, as taught by Covezzi. Highlighting, implementation of utilizing a multizone circulating reactor with a riser and downcomer arrangement provides a means for establishing a (re)cycling functionality in the multizone circulating reactor, ([0040] & [0041]). Adding, due that the implementation of a multizone circulating reactor with a riser and downcomer arrangement would amount to nothing more than a use of a known utilizing a multizone circulating reactor with a riser and downcomer arrangement, for its intended use, in a known environment, to accomplish entirely expected result, as suggested by Covezzi. Where the use of known technique to improve similar devices (methods, or products) in the same way allows for the recitation of KSR case law where "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 
                                                             Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741



/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741